DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed April 12, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,402,774. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 10,402,774 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,602. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 10,977,602 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al., U.S. Patent No. 10,248,120 (referred to hereafter as Siegel).
As to claims 1, 8 and 15, Siegel teaches a method, device and medium, comprising: 
receiving, by a device, vehicular data associated with a plurality of unmanned vehicles (UVs) capable of retrieving or protecting a package (see col. 5 lines 22-50 and col. 6 lines 30-50); 
determining, by the device and using a model and the vehicular data, a first score for a first UV of the plurality of UVs, wherein the first score predicts a measure of confidence that the first UV is capable of retrieving or protecting the package (see col. 11 lines 16-34); 
selecting, by the device and based on the first score, the first UV to retrieve or protect the package (see col. 11 lines 16-34 and col. 12 lines 5-15); and 
transmitting, by the device, instructions to the first UV to cause the first UV to navigate to the package and retrieve or protect the package (see col. 15 lines 61-col. 16 lines 25 and col. 5 lines 60-col. 6 lines 20).
As to claims 2, 9 and 16, Siegel teaches the method, device and medium of claims 1, 8 and 15, wherein the vehicular data comprises at least one of: a location of the first UV, a travel speed of the first UV, a travel range of the first UV, traffic conditions associated with the first UV, a size of the first UV, or a weight-limit of the first UV (see col. 4 lines 36-58).
As to claims 3, 10 and 17, Siegel teaches the method, device and medium of claims 1, 8 and 15, wherein the model comprises a machine learning model trained to receive, as input, the vehicular data (see col. 18 lines 3-22).
As to claims 4, 11 and 18, Siegel teaches the method, device and medium of claims 1, 8 and 15, wherein transmitting the instructions to the first UV comprises: transmitting the instructions to the first UV via a server or controller that controls the first UV (see col. 15 lines 61-col. 16 lines 25).
As to claims 5, 12 and 19, Siegel teaches the method, device and medium of claims 1, 8 and 15, wherein receiving the vehicular data comprises: receiving the vehicular data from one or more of the plurality of UVs (see col. 12 lines 24-col. 13 lines 8).
As to claims 6, 13 and 20, Siegel teaches the method, device and medium of claims 1, 8 and 15, wherein receiving the vehicular data comprises: receiving the vehicular data from the first UV (see col. 12 lines 24-col. 13 lines 8).
As to claims 7 and 14, Siegel teaches the method, device and medium of claims 1 and 15, further comprising: determining, using the model and the vehicular data, a second score for a second UV of the plurality of UVs; selecting, based on the second score, the second UV to retrieve or protect the package; and transmitting instructions to the second UV to cause the second UV to navigate to the package and retrieve or protect the package (see col. 11 lines 16-34 and col. 12 lines 5-15, col. 15 lines 61-col. 16 lines 25 and col. 5 lines 60-col. 6 lines 20).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663